DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020 and 11/13/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature recited in claim 10 "wherein the metal plate is the electrode plate" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In the instant case, none of Figures 1-4 files 09/30/2020 show the metal plate (denoted as 50) being the same element as the electrode plate (denotes as 15) as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 (dependent upon claim 3 which is dependent upon claim 1) recites that “the metal plate is the electrode plate”. However, this disagrees with the embodiment of claim 1 wherein the metal plate is introduced as a separate feature from the electrode plate, where the two plates together with the seal define the surplus space. As noted above, this structural relationship of claim 10 cannot be understood from the drawings in which the electrode plate 15 is separate from the metal plate 50. Looking to the Specification, [0016, 0038] mention the embodiment of claim 10 but do not explain how these two separate plates can be formed as one to achieve the structures of claim 1. Therefore, claim 10 is precluded from examination on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 2009/0061297 A1).
Regarding claim 4, Kimura teaches a power storage module (a stacked type battery 10 is a mounted power source, Kimura [0025-0026]) comprising: a stacked body (with plurality of unit cells 30, Kimura Fig. 1) including 
a plurality of electrodes (positive and negative electrode collectors, Kimura [0027]) stacked along a first direction (unit cells 30 stacked in direction 101, Kimura Fig. 1 and [0028]); 
a metal plate being provided in one end of the stacked body in the first direction (restraining plate 23, Kimura [0036] and Fig. 1); 5PRELIMINARY AMENDMENTAttorney Docket No.: Q258374 Appln. No.: Entry into National Stage of PCT/JP2019/015014 
a sealing body (insulating resin 45 enclosing cell element and lamination film 28 creating moisture-tight package, Kimura [0032, 0035]) and including a first sealing portion joined to the electrode (insulating resin 45 along edges of electrode collectors at periphery of cell element, Kimura [0032]), and forming an inner space between the electrodes adjacent to each other and sealing the inner space (resin 45 encloses space between positive/negative foils containing cell element, Kimura [0032] and Figs. 1, 9); and 
an electrolytic solution (liquid electrolyte, Kimura [0031]) being stored in the inner space (resin 45 encloses electrolyte layer 41 including impregnated separator, Kimura [0031-0032] and Figs. 1, 9) and including an alkali solution (electrolyte must conduct ions, can be liquid, and can contain alkali salts; Kimura [0031, 0045-0046] and Table 3) wherein 
the electrodes include a plurality of bipolar electrodes (sheet member 46 disposed between positive/negative collectors, Kimura [0038] and Fig. 1; bipolar battery known in the art per Kimura [0002]), and a negative terminal electrode (negative electrode collector 36 connected to negative electrode terminal 27, Kimura [0034] and Fig. 1), 
the sealing body includes a first resin portion (lamination film 28 coated with resin, Kimura [0035]) disposed between the negative terminal electrode and the metal plate (bottom piece of lamination film 28 package is between negative terminal 27 and bottom plate 23, Kimura Fig. 1), one surface of the first resin portion in the first direction is joined to the negative terminal electrode (upper surface of lower piece of 28 contacts 27 in direction 101, Kimura Fig. 1 – see annotation below), and another surface of the first resin portion in the first direction is joined to the metal plate (lower surface of lower piece of 28 contacts 23 in direction 101, Kimura Fig. 1  – see annotation below).

    PNG
    media_image1.png
    342
    583
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 4 above, and further in view of Hagiwara et al. (US 2009/0029260 A1).
Regarding claim 5, Kimura teaches the limitations of claim 4 above and teaches 
the bipolar electrodes include an electrode plate (sheet member 46, Kimura [0038]) including a first surface and a second surface opposite to the first surface (lower/upper surfaces of 46, Kimura Fig. 1), a positive electrode provided on the first surface (positive collector 31 with positive active material 32 on lower surface of sheet 46, Kimura Fig. 1 and [0032, 0038-0039]), and a negative electrode provided on the second surface (negative collector 36 with negative active material 37 on lower surface of sheet 46, Kimura Fig. 1 and [0032, 0038, 0043]), 
the negative terminal electrode includes an electrode plate (horizontal plate-like portion of negative terminal 27, Kimura Fig. 1) including a third surface and a fourth surface opposite to the third surface (lower/upper4 surfaces of 27, Kimura Fig. 1), and a negative electrode provided on the fourth surface (negative collector 36 with negative active material 37 on upper surface of terminal 27, Kimura Fig. 1), and is disposed between the bipolar electrodes and the metal plate at the one end of the stacked body in the first direction (27 is between unit cells 30 having bipolar sheets 46 and lower restraining plate 23 at bottom end of stacked body in direction 101, Kimura Fig. 1) so that the fourth surface faces the first surface of the electrode plate of the bipolar electrodes (see annotation below of Kimura Fig. 1), and 6PRELIMINARY AMENDMENTAttorney Docket No.: Q258374 Appln. No.: Entry into National Stage of PCT/JP2019/015014 
the metal plate includes a fifth surface facing the third surface of the negative terminal electrode (see annotation below of Kimura Fig. 1), and a sixth surface opposite to the fifth surface (upper/lower surfaces of plate 23, Kimura Fig. 1)

    PNG
    media_image2.png
    531
    935
    media_image2.png
    Greyscale

Kimura further teaches that the metal plate is connect to the first resin portion at a peripheral edge portion of the fifth surface (resin-coated laminate 28 touches left and right portions of upper surface of plate 23 at periphery of units 30, Kimura Fig. 1) but fails to teach such connection via welding.  
Hagiwara, which is analogous in the art of stacked/laminated electrochemical devices (Hagiwara abstract and fig. 6), teaches sealing members 31/32 having moisture impermeability and made of resin-coated laminate (Hagiwara [0042]) similar to the first resin portion 28 of Kimura as cited above. Hagiwara [0042] also teaches that the surfaces of the sealing members made of resin are heat-weldable, and Hagiwara [0041] teaches that these sealing members can also be welded onto edge portions of metallic electrodes (see also Hagiwara [0036]). 
Since Hagiwara teaches that heat-welding is a suitable technique for bonding resin sealing members to metal components, a person having ordinary skill in the art would have found to obvious to apply such technique to bond the restraining plate 23 and resin laminate 28 of Kimura to improve the bond between these two structural components. Kimura [0036-0037] teaches the use of bolts to axially restrain the cell stack, but a skilled artisan would have found it obvious to further use welding as an additional bonding means for securing the battery components. The use of known technique to improve similar devices in the same way supports a conclusion of obviousness (MPEP 2143 I C).
Thereby, claim 5 is rendered obvious.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rippel (US 5,441,824 A) in view of LaFollette (US 5,556,627 A).
Regarding claim 1, Rippel teaches a power storage module (electrochemical storage device battery 101, Rippel Fig. 2, C1L14, and C10L13), comprising: 
a stacked body (bipolar stack, Rippel C3L26 and C13L23) including a plurality of electrodes (typical in battery cells per Rippel C1L18) stacked along a first direction (battery cells that form stacks, Rippel C7L25 and Fig. 2 showing stacking in the upward direction); 
a sealing body (sealing materials on each side of plates to form sealing frames, Rippel C6L32-37 and C8L53-59)
including a first sealing portion joined to an edge portion of each of the electrodes (sealing frames 141/145 made of sealing material 139/143 forming gas-tight seal at edges of plates in battery stack, Rippel C10L45-56 and Figs. 2-4), and 
forming an inner space between the electrodes adjacent to each other and sealing the inner space (electrolyte 175 in space between adjacent bipolar electrodes 133, Rippel Figs. 2 and 4B); and 
an electrolytic solution (electrolyte is liquid material, Rippel C1L19-20) being stored in the inner space (electrolyte 175 in space between adjacent bipolar electrodes 133, Rippel Figs. 2 and 4B),
wherein the electrodes include a plurality of bipolar electrodes (bipolar plates 133, Rippel Fig. 4B, C8L49), and a negative terminal electrode (monopolar top plate 135 with negative active material 107 to connect to respective polarity current collector and terminal, Rippel C13L65-68 and C14L15-18), 
the bipolar electrodes (133 in Rippel Figs. 2 and 4B) include 
an electrode plate (biplate 109 of bipolar electrode/plate 133, Rippel C9L58-60) including a first surface and a second surface opposite to the first surface (right and left in Rippel Fig. 4B), 
a positive electrode provided on the first surface (positive active material 105 on one surface of biplate 109 within bipolar electrode 133, Rippel fig. 4C and C9L65-66), and 
a negative electrode provided on the second surface (negative active material 107 on other surface of biplate 109 within bipolar electrode 133, Rippel fig. 4C and C9L64-65), 
the negative terminal electrode (135 in Rippel Fig. 2)
includes an electrode plate (monopolar top plate 135 similar in construction to biplate 133, Rippel C13L44-45) including a third surface and a fourth surface opposite to the third surface (top and bottom surfaces of 135 in Rippel Fig. 2), and a negative electrode provided on the fourth surface (active material only on one surface of biplate, negative material 107 can be on monopolar plate 135; Rippel C13L44-46 and C14L14-18), and 
is disposed at one end of the stacked body in the first direction (monopolar plate 135 at top of stack in upward stacking direction in Rippel Fig. 2) so that the fourth surface faces the first surface of the electrode plate of the bipolar electrode (bottom of 135 faces top of 133 such that negative material 107 on 135 faces positive material 105 of 133 – as seen in Rippel fig. 2, and necessary alternating polarities discussed in Rippel C13L65-C14L24 so that opposite polarity terminals are connected to respective opposite ends of stack)
a surplus space (space above monopolar plate 135 containing electrolyte 175, Rippel Fig. 2) different from the inner space is provided on a route in which the electrolytic solution reaches an outside of the power storage module (towards the upward direction in Rippel Fig. 2) from the inner space through the negative terminal electrode (negative terminal plate 135 separates inner space containing electrolyte 175 within bipolar electrodes 133 and this surplus space above negative monopolar plate 135; see Rippel Fig. 2), 
the stacked body includes a metal plate (second current collecting sheet 123, Rippel C13L66; current collectors are conductive metal sheets, Rippel C14L21-22) disposed on an outer side in the first direction with respect to the electrode plate of the negative terminal electrode (collector 123 layered on upper outer side of stack above monopolar plate 135, Rippel Fig. 2 and C13L65-66), and 
the surplus space is formed by the first sealing portion, the electrode plate of the negative terminal electrode, and the metal plate, and has air-tightness with respect to the outside of the power storage module (see annotation below of Rippel Fig.2 excerpt showing structural features surrounding surplus space).

    PNG
    media_image3.png
    629
    1219
    media_image3.png
    Greyscale
closer view of annotation focused on surplus space:

    PNG
    media_image4.png
    452
    395
    media_image4.png
    Greyscale


Rippel fails to teach the electrolytic solution including an alkali solution.
	LaFollette, which is analogous in the art of bipolar batteries (LaFollette abstract and fig. 1), teaches that bipolar batteries are valuable because they can accommodate a wide range of voltage and power levels due to accommodating either alkaline or acid electrolyte (LaFollette C3L66-C4L2). LaFollette (C2L49-52) and Rippel (C8L3-5) agree that bipolar battery cells are useful within electric vehicles.
	A person having ordinary skill in the art would have found it obvious to substitute the battery chemistry of Rippel (including acidic electrolyte per Rippel C10L13-16) with a battery chemistry as taught by LaFollette to instead include alkali solution as needed to achieve desired voltage and power levels and still be functional within an electric vehicle. Additionally, the simple substitution of one known element for another to achieve predictable results supports a conclusion of obviousness (MPEP 2143 I B).
	Thereby, instant claim 1 is rendered obvious.

Regarding claim 11, modified Rippel teaches the limitations of claim 1 above and teaches the metal plate includes a region that faces an outer side of the power storage module (metal plate 123 faces the upper outer side of battery cell stack 111, Rippel Fig. 2).


Claim(s) 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rippel as applied to claim 1 above, and further in view of Hagiwara et al. (US 2009/0029260 A1).
Regarding claim 3, modified Rippel teaches the limitations of claim 1 above and teaches the metal plate includes a fifth surface facing the third surface of the negative terminal electrode (lower surface of 123 faces upper surface of 135, Rippel fig. 2), and a sixth surface opposite to the fifth surface (upper surface of 123 opposite lower surface of 123, Rippel fig. 2) but fails to teach the first sealing portion includes a first resin portion welded to the third surface of the negative terminal electrode, nor that the metal plate is welded to the first resin portion at a peripheral edge portion of the fifth surface.
Rippel does teach first sealing portion (sealing frame 141 of sealing material, as cited above) is connected to the third/upper surface of terminal electrode 135 at its periphery (Rippel Figs. 2 and 4B) and connected to the peripheral edge of metal plate 123 (see upper left portion of sealing frame wrapping around edge of 123 in Rippel Fig. 2). Rippel C6L36-37 teach the seals being made of a compliant material capable of creating a gas-tight seal.
Hagiwara, which is analogous in the art of stacked/laminated electrochemical devices (Hagiwara abstract and fig. 6), teaches sealing members 31/32 having moisture impermeability and made of resin-coated laminate (Hagiwara [0042]). Hagiwara [0042] also teaches that the surfaces of the sealing members made of resin are heat-weldable, and Hagiwara [0041] teaches that these sealing members can also be welded onto edge portions of metallic electrodes (see also Hagiwara [0036]). 
Since Hagiwara teaches that heat-welding is a suitable technique for bonding sealing members to metal electrodes, a person having ordinary skill in the art would have found to obvious to apply such technique to bond together the electrode third surface and the connected sealing frame portion, as well as the metal plate fifth surface and its respective connected sealing frame portion, of Rippel to improve the bond between these structural components. The use of known technique to improve similar devices in the same way supports a conclusion of obviousness (MPEP 2143 I C). Further, it would have been obvious for a skilled artisan to select resin as the gas-tight sealing material of the Rippel sealing frames since resin is known in the art to create a moisture-impervious seal within a battery as taught by Hagiwara; the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07).
Thereby, claim 3 is rendered obvious.

Regarding claim 6, modified Rippel teaches the limitations of claim 3 above but fails to explicitly teach a second resin portion being disposed to extend from a peripheral edge portion of the sixth surface to the first resin portion, and being welded to the sixth surface and the first resin portion.
However, Rippel does teach thermal insulator layer 155 atop the sixth/upper layer of metal plate 123 (Rippel fig. 2) used to restrict heat transfer direction and ensure temperature uniformity within the cell stack (Rippel C9L15-23). Though Rippel does not explicitly disclose the material of the insulator 155, it is known in the battery art that resin in an insulating material, and further Hagiwara [0037] teaches such in teaching an insulating separator being made if resins. Thus, a person having ordinary skill in the art would have found it obvious to select resin as a suitable material for the insulator layer of Rippel (see also MPEP 2144.07).
Further, Hagiwara teaches that resin components can be heat-welded to metal components to establish moisture-tight bonding (Hagiwara [0036, 0041-0042]). Per MPEP 2143 I C, a skilled artisan would have found it obvious to use heat-welding as the technique of bonding the insulating resin layer to the upper surface of the metal plate in Rippel to achieve improves bonding therebetween.
Rippel Fig. 2 does also teach a portion of sealing material within the sealing frame wrapping around the edge of plate 123 (shown in top-left of fig. 2), thus extending from a peripheral edge portion of the sixth surface. Rippel does not teach that such seal material within the sealing frame is welded to the insulating layer on the sixth surface, but since both of these components are selected to be resin as modified above, a skilled artisan would have further found it obvious to heat-weld together these two resin components as taught by Hagiwara (heat-welding to bond together two sealing members, Hagiwara [0042]) to ensure desirable bonding and fluid-tightness. See also annotation below of Rippel fig. 2, with structural elements reading on instant claim: 

    PNG
    media_image5.png
    591
    974
    media_image5.png
    Greyscale

	Thereby, claim 6 is rendered obvious.

	Regarding claim 8, modified Rippel teaches the limitations of claim 3 above and teaches the metal plate includes a frame-shaped to-be-welded portion (edges of colleting sheet 123 touching sealing frame 141/145 would have same frame-shape thereof, as shown in Rippel Figs. 3A/4A) welded to the first resin portion (per modification by Hagiwara cited above), and a to-be-contact portion (central surface of colleting sheet 123 atop plate 135 for electrical contact therebetween, Rippel C13L65-66) located closer to the third surface of the negative terminal electrode in comparison to the to-be-welded portion on an inner side of the to-be-welded portion and being in contact with the third surface (inner side of collector 123 would contact terminal third surface at middle region similar to 203 shown in Rippel Fig. 4A).


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rippel and Hagiwara as applied to claim 6 above, and further in view of Chu et al. (US 2018/0205118 A1).
Regarding claim 7, modified Rippel teaches the limitations of claim 6 above but fails to teach a second sealing portion being joined to a plurality of the first sealing portions and the second resin portion to surround the first sealing portions and the second resin portion from an outer side, wherein the second sealing portion includes an overlapping portion overlapping the metal plate and the second resin portion when viewed from the first direction, and is welded to the second resin portion at the overlapping portion.
Chu, which is analogous in the art of bipolar batteries, teaches seals 1614 sealing edges within a bipolar battery stack and additional barrier layers 1612 encapsulating both seals and metal layers on the outer side thereof (Chu [0121-0122] and Fig. 16A-B). Chu teaches the barrier layer in combination with seals being heat-sealed together to provide extra moisture barrier between the battery edges and the environment (Chu [0123-0124]).
Since modified Rippel teaches resin sealing portions used to create fluid-tight seals, a person having ordinary skill in the art would have found it obvious to further employ additional resin as a barrier layer wrapped around the outer sides as taught by Chu, thus forming a second sealing portion including a portion overlapping the metal plate and the second resin portion to further improve the moisture barrier between the battery stack components and the environment; the use of known technique to improve similar devices in the same way supports a conclusion of obviousness (MPEP 2143 I C). Further, it would have been obvious to employ the resin-to-resin and resin-to-metal welding technique taught by Hagiwara ([0036, 0041-0042] as previously cited) to achieve bonding at desired locations to ensure moisture-tightness of the second sealing portion.
Thereby, claim 7 is rendered obvious. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rippel and Hagiwara as applied to claim 6 above, and further in view of AMALPHA (Resin-to-metal bonding technology: Bonding Process, 2014, https://www.mec-co.com/product/amalpha/en/about/junction/).
Regarding claim 9, modified Rippel teaches the limitations of claim 3 above but fails to teach wherein regions welded to the sealing body located on the third surface, the fifth surface, and the sixth surface are roughened.
The AMALPHA article, which is analogous in the art of metal-to-resin bonding, teaches that roughened metal surfaces are ideal for bonding to resin to achieve the anchor effect wherein resin gets embedded into the rough metal surface (AMALPHA page 1).
Thus, a person having ordinary skill in the art would have found it obvious to use the roughening technique taught by AMALPHA on the third/fifth/sixth surfaces of the metallic electrode and plate of modified Rippel to achieve improved bonding due to the anchor effect between the resin and roughened metal at the locations heat-welded (as taught by/previously cited to Hagiwara).
Thus, claim 9 is rendered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727